JUDGMENT
TSOUCALAS, Senior Judge:
On June 23,1997, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), several issues arising from the administrative review, entitled Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, et al.; Final Results of Antidumping Duty Administrative Reviews, Partial Termination of Administrative Reviews, and Revocation in Part of Antidumping Duty Orders, 60 Fed. Reg. 10,900 (Feb. 28, 1995). See Torrington Co. v. United States, 21 CIT 686, 969 F. Supp. 1332 (1997).
In particular, the Court ordered Commerce to: (1) recompute NMB Thai Ltd., Pelmec Thai Ltd., NMB Hi-Tech Bearings Ltd. and NMB Corporation’s (collectively “NMB”) cost of production and constructed value after allocatingMinebea Japan’s research and development expenses over its total consolidated cost of sales; and (2) correct the clerical error resulting in the double-counting of NMB’s packing expenses.
On September 11,1997, Commerce, in compliance with this Court’s remand order, filed its Final Results of Redetermination Pursuant to Court Remand, The Torrington Co. v. United States, Consol. Court No. 95-03-00353, Slip Op. 97-81 (June 23, 1997) (“Remand Results”), with this Court. Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and, all other issues having been previously decided, it is further
Ordered that this case is dismissed.